DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 04/12/2022, in which claims 14-15, 17-20 were amended, claims 1, 3-5, 8-9, 11-13 were withdrawn, claims 2, 6-7, 10, 16, 21-24 were cancelled, claims 25-26 were added, has been entered.

Election/Restrictions
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, claim 17 recites the limitation “a first conductive layer” in line 7 while claim 14 on which claim 17 depends also recited “a first conductive layer” in line 13. It is unclear whether “a first conductive layer” recited in claim 17 is the same or is different from “a first conductive layer” recited in claim 14. If they are different, then “the first conductive layer” later recited directs to “first conductive layer” recited in claim 17 or to “first conductive layer” recited in claim 14. 
For the purpose of this Action, the limitation “a first conductive layer” recited in claim 17 will be interpreted and examined as --the first conductive layer--.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US Pat. 6329672) in view of Deleonibus (US Pub. 20060172523) and Lee et al. (US Pub. 20130256652).
Regarding claims 14, Lyu discloses in Fig. 4A-4D, Fig. 5A a manufacturing method of a thin film transistor, comprising: 
forming an active layer [35]; 
forming a gate electrode [42] and a light shielding portion [45] on a same one side of the active layer [35][metal oxide materials of layer 45 is light blocking materials][column 4, column 6]; and 
forming a source electrode [51] and a drain electrode [53] that electrically connect to the active layer [35], respectively; 
wherein in a direction from the source electrode [51] to the drain electrode [53], the gate electrode [42] is formed between the source electrode [51] and the drain electrode [53]; and 
the light shielding portion [45] is formed at a spacing between the gate electrode [42] and the source electrode [51] and at a spacing between the gate electrode [42] and the drain electrode [53];
forming the gate electrode [42] and the light shielding portion [45] comprises: 
forming a first conductive layer [39 and 41]; 
etching the first conductive layer [39 and 41] by using a thinning mask [43], wherein a portion of the first productive layer [portion of the exposed layer 39] that is not covered by the thinning mask is thinned so that a thickness of the portion of the first conductive layer [thickness of the exposed layer 39] that is not covered by the thinning mask is smaller than a thickness of a portion of the first conductive layer [portion of gate 42] covered by the thinning mask [43]; and 
after the portion of the first conductive layer that is not covered by the thinning mask is thinned, performing an oxidizing treatment on the portion of the first conductive layer [the exposed layer 39] that is not covered by the thinning mask [43] to completely oxidize the portion of the first conductive layer [the exposed layer 39] that is not covered by the thinning mask [43] to form the light shielding portion [45], wherein the portion of the first conductive layer [42] covered by the thinning mask [43] is not oxidized and forms the gate electrode, and a thickness of the light shielding portion [45] is smaller than a thickness of the gate electrode [42];
Lyu fails to disclose 
the light shielding portion is formed by an oxygen ion implantation.
However, Lyu discloses in Fig. 4D, column 5-6 the light shielding portion [45] is a metal oxide formed by an oxidization of a portion of metal gate material [39].
Deleonibus discloses in Fig. 9, Fig. 13, paragraph [0017], [0022], [0024]
a metal oxide is formed by an oxygen ion implantation of a metal material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Deleonibus into the method of Lyu to include the light shielding portion is formed by an oxygen ion implantation. The ordinary artisan would have been motivated to modify Lyu in the above manner for the purpose of providing suitable alternative method for oxidizing a metal material to form a metal oxide light shielding portion and form a laterial barrier of the conducting element [paragraph [0023]-[0024] of Deleonibus]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Deleonibus also discloses in Fig. 7-9
forming the gate electrode [6a, 6b] and the light shielding portion [7] comprises: 
forming a first conductive layer [3a and 3b]; 
etching the first conductive layer [3a and 3b] by using a thinning mask [5], wherein a portion of the first productive layer that is not covered by the thinning mask [5] is thinned so that a thickness of the portion of the first conductive layer [thickness of the exposed layer 3a] that is not covered by the thinning mask [5] is smaller than a thickness of a portion of the first conductive layer [portion of gate 6b and 6a] covered by the thinning mask [5]; and 
after the portion of the first conductive layer that is not covered by the thinning mask is thinned, performing an oxidizing treatment on the portion of the first conductive layer [the exposed layer 3a] that is not covered by the thinning mask [5] to completely oxidize the portion of the first conductive layer [the exposed layer 3a] that is not covered by the thinning mask [5] to form the light shielding portion [7], wherein the portion of the first conductive layer [6b and 6a] covered by the thinning mask [5] is not oxidized and forms the gate electrode, and a thickness of the light shielding portion [7] is smaller than a thickness of the gate electrode [6a and 6b].
Thus, the combination of Lyu et al. and Deleonibus discloses every limitations of claim 14.

Regarding claim 25, Lyu fails to explicitly disclose 
wherein the thickness of the light shielding portion is 1/10- 1/4 of the thickness of the gate electrode.
However, Lyu discloses in column 5 “the first and second gate metal layers 39 and 41 are between 500 and 4000 Å thick and between 500 and 2000Å thick, respectively”. Thus, if the thickness of layer 39 is 500Å and the thickness of the layer 41 is 2000Å, then the thickness [500 Å] of the light shielding portion is 1/10- 1/4 of the thickness [2500Å] of the gate electrode [42].
Further, it would have been obvious to modify Lyu to provide wherein the thickness of the light shielding portion is 1/10- 1/4 of the thickness of the gate electrode for at least the purpose of optimization and routine experimentation to provide a light shielding portion having sufficient thickness to serve its intended purpose. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US Pat. 6329672) in view of Deleonibus (US Pub. 20060172523) as applied to claim 14 above and further in view of Lee et al. (US Pub. 20130256652).
Regarding claim 15, Lyu et al. discloses in column 6 the light shielding portion [45] is made of an insulation material [metal oxide], wherein the gate electrode [42] comprises a metal material, and the light shielding portion [45] comprises one oxide or more oxides corresponding to the metal material [column 6].
Deleonibus also discloses the light shielding portion [7] is made of an insulation material [metal oxide], wherein the gate electrode [6a and 6b] comprises a metal material, and the light shielding portion [7] comprises one oxide or more oxides corresponding to the metal material.
Lyu and Deleonibus fails to disclose 
a light transmittance of the light shielding portion is less than 50%.
Lyu and Deleonibus discloses the light shielding portion is made of inorganic insulating material [metal oxide]
Lee et al. discloses in paragraph [0042] that the light shielding layer is made of inorganic insulating material and a light transmittance of the light shielding portion is less than 50%  [“the light blocking film 70 is made of a material that does not transmit light of a predetermined wavelength band”] so that prevents or inhibits light from reaching an oxide semiconductor included in a channel region to thereby prevent the oxide semiconductor from losing its characteristics. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee et al. into the method of Lyu and Deleonibus to include a light transmittance of the light shielding portion is less than 50%. The ordinary artisan would have been motivated to modify Lyu and Deleonibus in the above manner for the purpose of preventing or inhibiting light from reaching an oxide semiconductor included in a channel region to thereby prevent the oxide semiconductor from losing its characteristics [paragraph [0042] of Lee et al.].

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US Pat. 6329672) in view of Deleonibus (US Pub. 20060172523) as applied to claim 14 above and further in view of Dong et al. (US Pub. 20130078801).
Regarding claim 17, Lyu et al. further discloses in Fig. 4B-4D, column 5 wherein the forming the gate electrode [42] and the light shielding portion [45] comprises: 
forming a conductive material thin film [39 and 41] and forming a photoresist layer [43] on the conductive material thin film [39 and 41]; 
patterning the photoresist layer [43] to form a first photoresist pattern, and patterning the conductive material thin film [39 and 41] by taking the first photoresist pattern as a first mask, so as to form the first conductive layer, wherein the first photoresist pattern comprises a first portion [overhang portion of mask 43] and a second portion [portion of 43 directly on the gate 42]; 
allowing a side edge of the first conductive layer to be exposed [Fig. 4C]; 
performing the oxidizing treatment on the first conductive layer, wherein the side edge of the first conductive layer [side edge of 39] is oxidized and forms the light shielding portion [45], and a portion [41 and middle portion of 39], which is not oxidized, of the first conductive layer forms the gate electrode [42][Fig. 4D]; and 
removing the photoresist pattern.
Lyu et al. fails to disclose 
removing the first portion to form a second photoresist pattern and allowing a side edge of the first conductive layer to be exposed; 
 performing the oxidizing treatment on the first conductive layer by using the second photoresist pattern as the thinning mask, wherein the side edge of the first conductive layer is the portion of the first conductive layer that is not covered by the second photoresist pattern, the side edge of the first conductive layer is oxidized and forms the light shielding portion, and the portion of the first conductive layer that is covered by the second photoresist pattern is not oxidized and forms the gate electrode; and 
removing the second photoresist pattern.
Dong et al. discloses in Fig. 5-10 
forming a conductive material thin film [120 and 130] and forming a photoresist layer [140] on the conductive material thin film [120 and 130]; 
patterning the photoresist layer [140] to form a first photoresist pattern, and patterning the conductive material thin film [120 and 130] by taking the first photoresist pattern as a first mask, so as to form a first conductive layer, wherein the first photoresist pattern comprises a first portion and a second portion [Fig. 6-Fig. 7];
removing the first portion to form a second photoresist pattern and allowing a side edge of the first conductive layer [120 and 130] to be exposed [Fig. 8-Fig. 9];
using the second photoresist pattern as the thinning mask, wherein the side edge of the first conductive layer is the portion of the first conductive layer [120 and 130] that is not covered by the second photoresist pattern [Fig. 9].
 Deleonibus also suggest in Fig. 8 the first portion of the first photoresist pattern disclosed by Lyu et al. can be removed to form a second photoresist pattern before performing the oxidizing treatment. 
Deleonibus further suggests in Fig. 9 performing an oxidizing treatment on the portion of the first conductive layer [the exposed layer 3a] by using the second photoresist pattern [5] as the thinning mask, wherein the side edge of first conductive layer is the portion the first conductive layer that is not covered by the second photoresist pattern [5], the side edge of the first conductive layer is oxidized and forms the light shielding portion [7], and the portion of the first conductive layer  that is covered by the second photoresist pattern [5] is not oxidized and forms the gate electrode; and 
removing the second photoresist pattern.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Dong et al. and Deleonibus into the method of Lyu et al. to include removing the first portion to form a second photoresist pattern and allowing a side edge of the first conductive layer to be exposed; performing the oxidizing treatment on the first conductive layer by using the second photoresist pattern as the thinning mask, wherein the side edge of the first conductive layer is the portion of the first conductive layer that is not covered by the second photoresist pattern, the side edge of the first conductive layer is oxidized and forms the light shielding portion, and the portion of the first conductive layer that is covered by the second photoresist pattern is not oxidized and forms the gate electrode; and removing the second photoresist pattern. The ordinary artisan would have been motivated to modify Lyu et al. in the above manner for the purpose of providing suitable method for patterning gate electrode in which the manufacturing cost and manufacturing difficulty are low; providing method for patterning photoresist layer using a halftone mask [paragraph [0028], [0044] of Dong et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 18, Dong et al.  discloses in Fig. 5-Fig. 9
processing the photoresist layer [140] with a halftone mask [150] such that a thickness of the first portion [side portion] is smaller than a thickness of the second portion [middle portion][Fig. 5-6]; and 
performing a thickness reduction process on the first photoresist pattern to remove the first portion, wherein the first portion is removed to allow a portion of the first conductive layer overlapping the first portion in a direction perpendicular to a plane on which a base substrate is located is exposed and thinned [Fig. 8-Fig. 9] and wherein the second portion serves as the second photoresist pattern.

Regarding claim 20, Lyu et al. further discloses in Fig. 4B-4D and column 5
forming an insulation material thin film [37] on a side of the active layer [35] before forming the conductive material thin film [39 and 41]; and 
patterning the insulation material thin film [37] to form a gate insulation layer by taking the first photoresist pattern [43] and the first conductive layer [39 and 41] as a second mask, wherein an orthographic projection of the first conductive layer [39 and 41] on a plane on which the active layer [35] is located overlaps with an orthographic projection of the gate insulation layer [37] on the plane on which the active layer [35] is located.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US Pat. 6329672), in view of Deleonibus (US Pub. 20060172523) and Dong et al. (US Pub. 20130078801) as applied to claim 18 above and further in view of Choo et al. (US Pub. 20160020264).
Regarding claim 19, Lyu et al. discloses the performing the oxidizing treatment to the first conductive layer comprises: oxidizing the portion of the first conductive layer to form a metal oxide [45]. 
Deleonibus discloses in Fig. 6, Fig. 9, paragraph [0017], lines 1-7, paragraph [0022], lines 3-6, paragraph [0023] and claim 19 the performing the oxidizing treatment to the first conductive layer comprises: oxidizing the portion of the first conductive layer to form a metal oxide [7] by an oxygen ion implantation. 
Lyu et al., and Deleonibus fails to disclose
wherein a material used to form the first conductive layer comprises the copper or the copper alloy; and the metal oxide comprises copper oxide.
Choo et al. discloses 
the first conductive layer [gate electrode layer 125] comprises a copper or a copper alloy.
As stated above, Lyu et al., and Deleonibus suggest oxidizing the portion of the first conductive layer to form a metal oxide by the oxygen ion implantation. Thus, using copper as a metal material of the first conductive layer disclosed by Lyu et al., and Deleonibus would result to oxidizing the portion of the first conductive layer to form a copper oxide by the oxygen ion implantation.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Choo et al. into the method of Lyu et al., and Deleonibus to include wherein a material used to form the first conductive layer comprises the copper or the copper alloy; and the metal oxide comprises copper oxide by the oxygen ion implantation. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of providing suitable alternative gate electrode material; providing a light shield structure to block external light from entering the thin film transistor formed in the display area [paragraph [0007]-[0008], [0033], [0035] and [0041] of Choo et al.].
Consequently, the combination of Choo et al., Lyu et al., and Deleonibus discloses limitation of claim 19 “wherein a material used to form the first conductive layer comprises the copper or the copper alloy; and the performing the oxidizing treatment to the first conductive layer comprises: oxidizing the portion of the first conductive layer to form copper oxide by the oxygen ion implantation.”

Response to Arguments
Applicant’s arguments with respect to claims 14-15, 17-20, 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822